DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “A pixel comprising: a light-emitting diode; a first transistor comprising a gate electrode, a first electrode connected to a node, and a second electrode connected to the light-emitting diode and transmitting a driving current to the light-emitting diode; a second transistor connected between a data line and the node and turned on by a first scan signal; a third transistor connected between the gate electrode and the second electrode of the first transistor and turned on by a first emission control signal; a fourth transistor connected between the gate electrode of the first transistor and a first initialization voltage line and turned on by a second emission control signal; a fifth transistor connected between a driving voltage line and the node and turned on by the first emission control signal; and a sixth transistor connected between the second electrode of the first transistor and the light-emitting diode and turned on by the first emission control signal, wherein the first transistor comprises a PMOS transistor, and the third transistor and the fourth transistor each comprises an NMOS transistor, and wherein a length of the second emission control signal to turn on the fourth transistor is the same as that of the first emission control signal to turn on the third transistor” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 10.



Conclusion                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMEN W BOGALE/            Examiner, Art Unit 2628            

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628